West, J.
(dissenting) : A mechanical application of rules of statutory construction is often fatal to sound reasoning and prohibitive of just results. While ordinarily it is true that an amendment which leaves out of a former statute a certain provision conferring power is intended to take away such power, still the syllogism depends for the soundness of its structure upon the integrity of its premises. If the only legislative grant of power to county commissioners touching an award of damages for laying out a highway were found in the words omitted from the act of 1903, the conclusion arrived at in the foregoing opinion would be irresistible. However, the statute has all along given the board power to lay out, alter or discontinue roads and to perform such other duties respecting roads as may be provided by law. (Gen. Stat. 1909, § 2075, subdiv. 8.) It has exclusive control of all expenditures accruing in the publication of delinquent tax lists, treasurer’s notices, county printing “or any other county expenditures.” (§2100.) Before the act of 1903 took effect the board was required to appoint viewers to assess damages and was not authorized to perform this duty itself; therefore it was necessary for the board to have power to revise the report of the viewers, and in order that there might be no mistake *564about the matter , such authority was expressly given in section .7 of chapter 108 of the Laws of 1874:
“All allowances for damages, as provided in this act, ■shall be subject to revision by the said board of county •commissioners.”
The act of 1903 empowered the board to appoint and use viewers to assess damages or to act with them or to •act without them. It was made the duty of the commissioners or the viewers, or a majority of them, to meet. Instead of the report theretofore required to be made by the viewers it was provided by section 4 that the •commissioners or viewers should make a certificate in writing, stating the amount of damages, if any, by them assessed and to whom, and the former provision was left in, that any person feeling himself aggrieved by the award of damages made by the board might appeal from its decision. It was decided in Holmes v. Ward, 85 Kan. 618, 118 Pac. 88, that “the members of the board may themselves act as viewers without appointing anyone else for the purpose.” (p. 619.) This being the evident intent of the legislature the result of the foregoing opinion is that if the commissioners act without viewers they can not revise their own certificate of damages, an. absurdity not to be imputed to the legislature without good reason.
It was deemed prudent to authorize the county commissioners to assess road damages, either with or without the help of viewers appointed by them, and as they might act by themselves or in conjunction with viewers or by viewers only it was thought proper to require a certificate to be filed with the board in any event showing the amount of damages assessed. The same right of appeal from the decision of the board was retained and no right given to appeal from an assessment made by viewers who act apart from the commissioners. No reason is apparent why the mere removal of superfluous verbiage from the former statute should require *565a holding that now the board is bound by a certificate made by viewers appointed by itself any more than it. is by a certificate made and returned by itself to itself. Doubtless the legislature had in view the general rule that the board of county commissioners has control over county expenditures and intended it to retain such control in this as in other cases. No harm can arise from this construction, because the aggrieved landowner can still appeal and present his claim to a jury of his peers. The amendment simply amounts to saying that a board which can now do by itself what it could formerly do only by viewers appointed by itself does not need an express grant of power to review an. assessment made by such viewers, from which assessment no appeal is given. Retaining the right of appeal from an award made by the board presupposes that it may revise the assessment made for it by the viewers, the same as it may review its own assessment. Until the board has acted on the certificate no award is made, and it is the award or final decision from which the appeal is taken.
I am authorized to state that Chief Justice Johnston and Mr. Justice Benson concur in this dissent.